DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022, has been entered.  The amendment of claims 1 and 14, and addition of new claims 15-19, is acknowledged.
Response to Arguments
Applicant's arguments filed March 15, 2022, have been fully considered but they are not persuasive. In particular, Applicant appears to assert that the piezoelectric body having a crystal structure, newly added limitation to claims 1 and 14, is not provided by the previously cited art. In particular, the inclusion of a seed layer which is amorphous or crystalized as discussed.  Chen at paragraphs [0039-0042] discusses the conditions for obtaining a certain seed layer orientation in a final product and also recognizes conditions for an amorphous seed layer in the final product.  Regarding the newly added claims, the Masuda references addresses the new limitations as set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2016/0023466 (“Chen”)
Claim 1
Chen discloses a piezoelectric element comprising: an upper electrode (upper electrode 144); a lower electrode (lower electrode 142); a piezoelectric body containing lead zirconate titanate disposed between the lower electrode and the upper electrode (piezoelectric film 143), the piezoelectric body having a crystal structure (paragraph [0009], (100) orientation); and a seed layer containing lead disposed between the lower electrode and the piezoelectric body (Fig. 2D, seed layer 13, paragraph [0009], amorphous seed layer), wherein, the seed layer has an amorphous structure at least over an entire surface layer portion on the piezoelectric body side (Fig. 2D, paragraph [0008], layer 13 is amorphous lead titanate).

Claim 2
Chen discloses the piezoelectric element according to claim 1, wherein the seed layer is lead titanate (paragraph [0008, 0039], lead titanate).

Claim 3
	Chen discloses the piezoelectric element according to claim 2, wherein a composition ratio of Pb/Ti of lead titanate of the seed layer is between 0.7 and 1.5 (paragraph [0008]).

Claim 4
Chen discloses the piezoelectric element according to claim 2, wherein a thickness of the seed layer is between 3 nm and 15 nm (paragraph [0037]).

Claim 7
Chen discloses the piezoelectric element according to claim 1, wherein the lower electrode is composed of a platinum layer and an adhesion layer containing titanium oxide (Fig. 10, paragraph [0091]).

Claim 8
Chen discloses the piezoelectric element according to claim 1, wherein a composition ratio Ti/(Zr+Ti) of lead zirconate titanate forming the piezoelectric body is between 0.4 and 0.55 (Chen, paragraph [0044]).

Claim 9
Chen discloses the piezoelectric element according to claim 1, wherein the piezoelectric body has an orientation degree of (100) orientation of 99% or more measured by θ-2θ by an X-ray diffraction method (paragraph [0057, 0069]).

Claim 10
Chen discloses a liquid discharge head comprising the piezoelectric element according to claim 1 (Fig. 12).

Claim 11
Chen discloses a liquid discharge device comprising the liquid discharge head according to claim 10 (Fig. 13).

Claim 12
Chen discloses the liquid discharge device according to claim 11, further comprising at least one of: a head tank to store liquid to be supplied to the liquid discharge head; a carriage to mount the liquid discharge head; a supply device to supply the liquid to the liquid discharge head; a maintenance device to maintain the liquid discharge head; and a drive device to move the carriage in a main scanning direction, together with the liquid discharge head to form a single unit (Fig. 13, carriage 403).

Claim 13
Chen discloses a liquid discharge apparatus comprising the piezoelectric element according to claim 1 (Fig. 13).

Claim 14
Chen discloses a method of forming a piezoelectric element, comprising: providing an upper electrode and a lower electrode; providing a piezoelectric body containing lead zirconate titanate between the lower electrode and the upper electrode (paragraphs [0097-0098], upper electrode 144, lower electrode 142, piezoelectric layer 143); and forming a seed layer containing lead, which has an amorphous structure over at least the entire surface layer portion on the piezoelectric body side, on the lower electrode directly or through another layer (Fig. 2D, seed layer 13), wherein a crystal of lead zirconate titanate is grown on the seed layer to form the piezoelectric body (Fig. 2D, paragraph [0008], layer 13 is amorphous lead titanate), and wherein the piezoelectric body has a crystal structure (paragraph [0009], (100) orientation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0023466 (“Chen”) in view of U.S. Patent Pub. 2015/0270472 (“Nagahata”). 
Claim 5
Chen discloses the piezoelectric element according to claim 1.
Chen does not appear to explicitly disclose wherein the seed layer is lead zirconate titanate.
	Nagahata discloses a seed layer of lead zirconate titanate (paragraph [0093]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a PZT layer, as disclosed by Nagahata, into the device of Chen, such as to replace the lead titanate layer, for the purpose of improving adhesion of the PZT piezoelectric layer by more closely matching material types (Nagahata, paragraph [0093]).

Claim 6
	Chen in view of Nagahata discloses the piezoelectric element according to claim 5, wherein the composition ratio of Ti/(Zr+Ti) of the lead zirconate titanate of the seed layer is 0.3 or more (Chen, paragraph [0044]).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0023466 (“Chen”) in view of U.S. Patent Pub. 2016/0001556 (“Masuda”). 
Claim 15
Chen discloses the piezoelectric element of claim 1.
Chen does not appear to explicitly disclose further comprising: an insulating protective film including any one of Al2O3, ZrO2, Y2O3, Ta2O3, and TiO2.  
Masuda discloses another piezoelectric element having similar layer structure including an insulation protective film of alumina (paragraph [0057], films 17-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating protective film including any one of Al2O3, ZrO2, Y2O3, Ta2O3, and TiO2, as disclosed by Masuda, into the device of Chen, for the purpose of preventing moisture damage to the piezoelectric device (Masuda, paragraph [0057]).

Claim 16
Chen in view of Masuda discloses the piezoelectric element of claim 15, wherein the insulating protective film has a thickness ranging from 20 nm to 100 nm (Masuda, paragraph [0058], 20-100 nm).  

Claim 17
Chen in view of Masuda discloses the piezoelectric element of claim 15, wherein the insulating protective film has a first layer and a second layer (Masuda, Fig. 2, second layer 18, paragraph [0060]).  

Claim 18
Chen in view of Masuda discloses the piezoelectric element of claim 17, wherein: the first layer is a protective film including any one of Al2O3, ZrO2, Y2O3, Ta2O3, and TiO2, and the second layer is a protective film including SiO2 (Masuda, paragraphs [0056-0060]).  

Claim 19
Chen discloses the piezoelectric element of claim 1.
Chen does not appear to explicitly disclose further comprising: an insulating protective film having a thickness of 200 nm or more.
Masuda discloses another piezoelectric element having similar layer structure including an insulating protective film having a thickness of 200 nm or more (Masuda, insulating films 17-19, paragraphs [0058, 0060, 0065], total thickness of insulating layers combined exceeds 200 nm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an insulating protective film having a thickness of 200 nm or more, as disclosed by Masuda, into the device of Chen, for the purpose of preventing moisture damage to the piezoelectric device (Masuda, paragraph [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853